Citation Nr: 0517277	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-04 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for back disability.  

2.  Entitlement to service connection for a pulmonary 
disorder due to asbestos exposure.  

3.  Entitlement to an effective date earlier than August 30, 
2002, for the grant of service connection for hearing loss 
and tinnitus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to October 
1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  There is no competence evidence of a back disability 
incurred during the veteran's period of service.  

3.  There is no competent evidence of a pulmonary disorder 
due to asbestos or otherwise incurred during the veteran's 
period of service.  

4.  The veteran filed an initial claim of service connection 
for hearing loss and tinnitus in August 1987.  

5.  Service connection for hearing loss and tinnitus was 
initially denied in a rating decision dated in December 1987.  
The veteran did not file an appeal to that decision.  

6.  The veteran's application to reopen his claim of service 
connection for hearing loss and tinnitus was received on 
August 30, 2002.  

7.  Following the December 1987 decision, there was no 
communication from the veteran or his representative that may 
be construed as a formal or informal claim of service 
connection for hearing loss and tinnitus until August 30, 
2002.  

8.  The veteran has not filed a valid claim of clear and 
unmistakable error (CUE).  



CONCLUSIONS OF LAW

1.  A back disability was neither incurred in nor aggravated 
by active service.  38 U.S.C.A. §§ 1111, 1131, 1132, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

2.  A pulmonary disability claimed as due to asbestos 
exposure was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

3.  The criteria for an effective date earlier than August 
30, 2002, for the award of service connection for hearing 
loss and tinnitus have not been met.  38 U.S.C.A. §§ 5109A, 
5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.105(a), 3.155, 3.400 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In this case, the Board finds that VA provided the veteran 
with the necessary information on the VCAA.  In an October 
2002 letter, the RO notified the veteran of the information 
and evidence needed to substantiate his claims of service 
connection and what was needed to reopen a claim of service 
connection based on new and material evidence.  As a result 
of this letter, the veteran provided additional evidence in 
support of his claims.  The Statement of the Case dated in 
December 2003 specifically included the applicable provisions 
of the VCAA.  

The VCAA letter provided to the veteran was sent prior to the 
initial rating decision denying the veteran's claims.  The 
initial rating decision was issued in April 2003.  The VCAA 
notification letter was sent to the veteran in October 2002.  
Thus, the timing of VA's notification actions complies with 
the express requirements of the law as interpreted by the 
Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The 
RO generally advised the veteran to submit any information or 
evidence pertaining to his claims.  Thus, there is no defect, 
therefore, with respect to the VCAA notice requirements in 
this case.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
he has identified no private medical records in connection 
with this appeal.  Moreover, the veteran has been afforded 
pertinent VA medical examinations in connection with his 
service connection claims.  The examination reports provide 
the necessary medical opinions.  There is no basis to request 
an additional examination or obtain any other medical 
opinions.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran under the VCAA have been fulfilled.  

Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990) (a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail).



Back disability

The service medical records included an enlistment 
examination dated in April 1959 that shows a diagnosis of 
moderate lumbar scoliosis to the left, asymptomatic.  In a 
September 1960 medical record, the veteran complained of 
multiple aches, particularly down his back and legs.  The 
diagnosis was probable influenza.  In a March 1961 medical 
record, the veteran complained of backaches and general 
malaise.  In the discharge examination report dated in 
September 1963, a diagnosis of moderate lumbar scoliosis, 
asymptomatic is noted.  

VA outpatient records dated from April 2002 to October 2002 
are negative for any complaints or findings associated with 
the back.  

In the VA examination report of the spine dated in January 
2003, the examiner noted that in examining the claims folder, 
the only reference to the back appears as "mild lumbar 
scoliosis curvature to the left" as identified in the 
entrance and separation examination reports.  The veteran 
reported that in approximately his second year of his tour of 
duty, he was a combat engineer working in the back of a dump 
truck, and fell down, striking the lower part of his back at 
the superior aspect of the lumbosacral spine against the 
tailgate of the truck.  The veteran reported that he was seen 
by medical personnel, treated with some medications and given 
light duty for one week before returning to full duty.  The 
examiner noted that a review of the service medical records 
failed to reveal any reference to such incident.  

At the time of the examination, the veteran complained of 
intermittent episodes of acute muscle spasm in the upper 
lumbar region, which hindered him in his ability to perform 
normal work responsibilities and required him to rest to 
recover.  The veteran reported that this occurred every 
couple of years, lasting two to three days at a time.  The 
veteran stated that he had been employed as a heavy equipment 
operator at a paper mill and most recently had been working 
as a welding fabricator for a local mill until he was laid 
off.  The veteran reported that he had lost some time from 
work due to his back problems with limitations on how long he 
could stand immobile.  

An x-ray study of the lumbosacral spine was conducted.  The 
examiner diagnosed the veteran as having moderately severe 
wedge compression deformity at T12.  There was some bony 
bridging between L1 and T11 that was probably old.  Mild 
compression deformity of T11 predominantly involving the 
superior end plate was noted.  The lumbar vertebral bodies 
were of normal height.  The disc spaces were fairly well 
preserved for his age.  Mild degenerative changes were 
present in the lumbar spine.  An assessment of lumbar strain 
was made.  The examiner opined that it was less likely than 
not that the veteran's current back disability was related to 
the injury "reported but not recorded" to his low back 
occurring in approximately 1960 or 1961.  The examiner noted 
that the veteran had demonstrated a very long working career 
as a heavy laborer and heavy equipment operator.  

VA outpatient records dated from August 2003 to December 2004 
do not offer any additional evidence of treatment for or 
diagnoses associated with a disability of the back.  

With respect to the veteran's scoliosis noted at entrance, 
there is no evidence of an increase in the severity of his 
scoliosis during service.  Thus, the veteran's preexisting 
scoliosis was not aggravated by service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  

Furthermore, there is no evidence in service of any 
complaints, symptoms or treatment of a back disability.  As 
noted above, the service records reflect complaints of 
backaches due to the flu and not to a back disability.  At 
separation from service, there are no medical findings of a 
back disability incurred during service.  

Moreover, there are no indications of treatment for a back 
disability until 40 years after separation from service 
during the January 2003 VA examination when the examiner 
diagnosed the veteran as having compression deformity of the 
thoracic spine and mild degeneration of the lumbar spine.  
The examiner pointed out that there was no reference in the 
claims folder to support the veteran's report of an inservice 
injury to the back, and concluded that it was less likely 
than not that the veteran's current back disability was 
related to the reported injury to the back.  Thus, the 
evidence does not support service connection for a back 
disability on a direct basis.  38 C.F.R. § 3.303.  The 
evidence simply does not show that the veteran's back 
disability, diagnosed many years following service, was 
incurred in service.  38 C.F.R. § 3.303(d).  

To the extent that the veteran's statements of a fall in 
service vary with his recorded medical history, there is a 
greater probative value on the absence of any pertinent 
medical records for the many years after service, and the VA 
examiner's opinion that the veteran's current back disability 
is not attributable to his service.  

In this case, the preponderance of the evidence is against a 
finding for service connection for a back disability.  The 
evidence of record does not support that the veteran's 
current back disability is due to an injury in service or to 
service otherwise.  The evidence most probative of this 
determination is the VA examiner's opinion that the veteran's 
back disability is not attributable to his service.  

There being no reasonable doubt in this case, veteran's claim 
of entitlement to service connection for a back disability is 
therefore, denied.  38 U.S.C.A. § 5107.  

Pulmonary condition due to asbestos exposure

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of Veterans Affairs (Secretary) promulgated any 
specific regulations.  In 1988, however, VA issued a circular 
on asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos- Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter 
"M21-1").  Also, an opinion by VA's Office of General 
Counsel discussed the development of asbestos claims.  See 
VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur 10 to 45 years after exposure. M21-1, Part 
VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  When 
considering VA compensation claims, rating boards have the 
responsibility of ascertaining whether military records 
demonstrate evidence of asbestos exposure in service and to 
assure that development is accomplished to ascertain whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure.  A determination 
must then be made as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information noted above.  

The veteran contends that he was exposed to asbestos in 
service and developed a lung disorder as a result of that 
exposure.  

The veteran's service medical records include a medical 
report dated in May 1959 with a diagnosis of pneumonia, 
lobar, organism unknown.  This was changed to a diagnosis of 
bronchopneumonia, organism unknown.  There was evidence of 
coarse rales in the right lower lobe, which persisted.  The 
veteran's clinical course remained unchanged and required 
hospitalization.  According to his medical history, the 
veteran had developed the usual symptoms of an upper 
respiratory infection one week prior to admission to the 
hospital.  A chest x-ray in April 1959 was negative.  A 
photoflurogenic chest film in May 1959 was negative.  The 
examiner noted that a chest x-ray at admission revealed a 
minimal pneumonitis at the right base.  A chest x-ray 
conducted in June 1959 was clear.  The examiner noted that 
the veteran's clinical course was unremarkable and that he 
was fit to return to full duty.  

A chest x-ray conducted in October 1960 revealed a normal 
chest, although it is noted that the studies were technically 
unsatisfactory and difficult to interpret.  It is noted that 
a repeat film was warranted if clinically indicated.  In a 
medical record dated in October 1960, a diagnosis of flu was 
noted, and a prescription for a chest x-ray to rule out 
pneumonia was indicated.  Subsequently, in the same medical 
record, it is noted that the x-ray study showed a three by 
three mass on the right lateral view that appeared to be 
calcified.  In December 1960, a repeat chest x-ray was done, 
the findings of which included course rhonci, increases in BV 
markings in the right base, but an otherwise normal chest.  
In a January 1962 record, PA and lateral chest x-ray views 
revealed no evidence of infiltrate or other abnormalities.  
In a March 1962 record, it is noted that a mobile 
photofluorographic unit of the chest was negative.  A March 
1963 photofluorographic study of the chest was also negative.  
In the discharge examination report dated in September 1963 
there were no abnormalities of the lungs and chest.  

In the VA hospital report dated in August 1987, examination 
of the chest showed evidence of some rhonci in the lungs.  No 
pertinent diagnosis was indicated.  VA outpatient records 
dated from April 2002 to October 2002 reveal normal lungs.  
The records show that the veteran had a long-term smoking 
history of 45 years.  

In VA outpatient records dated from August 2003 to December 
2004, a pulmonary function test dated in September 2003 
revealed mild obstructive pulmonary disease with no 
improvement post bronchodilator.  In a record dated in July 
2004, the veteran was diagnosed as having chronic obstructive 
pulmonary disease (COPD).  In a report from a CT scan of the 
thorax dated in September 2004, the findings indicated a 
small four-millimeter nodule in the right base just lateral 
to the spine.  It appeared to represent a calcified 
granuloma.  

An asbestos questionnaire was completed by the veteran and 
received in March 2004.  The veteran reported that he was on 
the rifle team and that the ammo boxes were lined with 
asbestos.  The veteran stated that he had to break open the 
boxes and pass out ammunition.  This was a daily event at 
least five hours per day.  Also, the veteran reported that as 
a combat engineer, he had to tear down old buildings and 
rebuild them in the 1950s, which meant he was exposed to 
asbestos frequently.  He stated that he also mixed asbestos 
in the concrete for building projects.  The veteran indicated 
that after service, he worked for a company painting 
equipment for six months and had worked as a heavy equipment 
operator for the rest of his life.  He also stated that he 
had not been exposed to asbestos in any of his occupations 
since service, and knew of no exposure to toxic chemicals.  
When asked about tobacco use, the veteran reported that he 
smoked a pack a day, but that that did not explain the early 
symptoms he had in service.  

In light of the above, there is no competent evidence of 
record to support service connection for a pulmonary 
condition due to asbestos exposure or attributable to service 
otherwise.  38 C.F.R. § 3.303.  The veteran's contentions 
have been recognized, but there is no evidence to support 
that the veteran developed a chronic lung condition as a 
result of service.  His statements regarding positive medical 
findings from a March 1963 photofluorographic study of the 
chest have also been acknowledged, but the veteran was 
erroneously referring to the letters "NO." in front of the 
word "negative" on the x-ray report, which were nothing 
more than an abbreviation for the word "numbers.  "In fact, 
none of the service medical records support that the veteran 
developed a chronic lung disorder during service, due to 
asbestos exposure or otherwise.  Thus, service connection in 
this respect is not warranted.  38 C.F.R. § 3.303.  

Moreover, in VA medical records after service, there is no 
competent evidence of a pulmonary disorder attributable to 
service.  The veteran completed an asbestos questionnaire, 
but other than his own allegations, there is no evidence to 
substantiate asbestos exposure during service.  The veteran 
has not been diagnosed as having asbestosis, but has been 
diagnosed as having COPD, 40 years after separation from 
service.  This diagnosis occurred too remote in time, and 
there is no evidence of record otherwise to relate his COPD 
to his period of service.  Thus, service connection for a 
pulmonary condition is not warranted.  38 C.F.R. § 3.303.  

In consideration of the above, the Board must conclude that 
there is not an approximate balance between the positive and 
negative evidence as to the merits of the veteran's claim.  
In the absence of competent evidence attributing pulmonary 
disability to his period of service, the preponderance of the 
evidence is against the claim of service connection for 
pulmonary disability, to include as due to asbestos exposure.  
In this case, therefore, the benefit of the doubt in 
resolving this issue may not be given to the veteran.  
38 U.S.C.A. § 5107.  

Earlier effective date 

Law and Regulations:  In general, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C. A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  An 
effective date from the day following the date of separation 
from service is authorized only if the claim is received 
within one year from separation from service.  38 C.F.R. 
§ 3.400(b)(2) (2004).  Otherwise, the effective date is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (2004).

When there is a final denial of a claim, and new and material 
evidence is received, the effective date of the award of 
compensation is date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) and (r).  

Under 38 U.S.C.A. § 5101(a), a specific claim must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See also 
38 C.F.R. § 3.151(a) (2004).  A claim is defined as "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2004).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2004).

The revision of a final rating decision based on clear and 
unmistakable error (CUE) generally will involve the 
assignment of an earlier effective date for those benefits 
involved because the governing regulation requires that 
benefits be paid "as if the corrected decision had been made 
on the date of the reversed decision."  38 C.F.R. § 3.105(a) 
(2004).  CUE is special type of error; it is an error that 
the claimant alleges was made in a prior rating decision that 
the claimant did not appeal within the one-year time limit 
for filing an appeal to the Board.  38 U.S.C.A. §§ 5109A, 
7105(b)(1), (c)(West 2002); 38 C.F.R. § 3.105(a).  

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period.  Fugo, 6 Vet. App. 40, 44 (1993).  In order for a 
claimant to successfully establish a valid claim of CUE in a 
final RO rating decision, the claimant must articulate with 
some degree of specificity what the alleged error is, and, 
unless the alleged error is the kind of error that, if true, 
would be CUE on its face, the claimant must provide 
persuasive reasons explaining why the result of the final 
rating decision would have been manifestly different but for 
the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 
(1995).  

The veteran is disputing the effective date of August 30, 
2002, for the grant of service connection for hearing loss 
and tinnitus.  He contends that he is entitled to the 
effective date of August 1987 when he first claimed service 
connection for hearing loss and tinnitus.  Service connection 
for hearing loss and tinnitus was initially denied in a 
rating decision dated in December 1987.  The veteran never 
filed an appeal to that decision; thus it became final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a); 
3.156(a); 20.302 (2004).  

The veteran then contended that there was clear and 
unmistakable error in the prior denial dated in December 
1987.  He alleged that he had never received notification of 
the denial of benefits despite the fact that he had left a 
forwarding address.  The veteran also alleged CUE based on 
the fact that service connection for hearing loss and 
tinnitus was later granted in the April 2003 rating decision, 
thereby "proving" that the rating in December 1987 was 
erroneous.  

First, as to the veteran's contentions that notice of the 
prior denial was sent to the wrong address, the statement of 
the case initially indicated that notice of the denial had 
been provided in December 1987, when in fact, notice had been 
provided in a letter dated in January 1988.  Corrective 
action was taken.  The address where the notification letter 
was sent was the same address provided by the veteran on his 
original application.  There is no indication in the file 
that the veteran had a change of address prior to that time.  
There is no indication that the notification letter was not 
properly delivered.  Therefore, the December 1987, rating 
decision became final.  

With respect to the contentions that the subsequent grant of 
service connection for hearing loss "proved" that the 
earlier decision in December 1987 was clearly erroneous, the 
veteran has not raised a valid claim of CUE.  His claim of 
CUE amounts to no more than a disagreement with how the facts 
were weighed and evaluated.  There is no basis, therefore, to 
support the veteran's allegations of CUE in the December 1987 
rating decision.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

With respect to the veteran's contentions that he is entitled 
to an effective date earlier than August 30, 2002, for the 
grant of service connection for hearing loss and tinnitus, 
the Board notes that an earlier effective date is not 
warranted under the facts of this case.  The effective date 
of an award of compensation based on the receipt of new and 
material evidence to reopen a claim of service connection, 
will be established based on the facts found, but shall not 
be earlier than the date of receipt of the application.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Under the facts of this case, the preponderance of the 
evidence is against an effective date earlier than August 30, 
2002, for the award of service connection for hearing loss 
and tinnitus.  As noted above, in a prior rating decision 
dated in December 1987, service connection was denied and the 
veteran failed to appeal that decision.  That decision 
necessarily became final.  Thereafter, the first indication 
of a claim to reopen his service connection claim for hearing 
loss and tinnitus arose with the claim received on August 30, 
2002.  In other words, the veteran's claim to reopen 
constitutes the earliest communication from the veteran 
following the December 1987 final decision that may be 
construed as a claim for service connection for hearing loss 
and tinnitus.  

Although the veteran contends that he is entitled to an 
effective date for his service-connected hearing loss and 
tinnitus from the time he filed his initial claim of service 
connection for hearing loss, there is no evidence to 
substantiate his contentions.  
38 U.S.C.A. §§ 5108, 7105.  When the veteran filed his claim 
for service connection for hearing loss on August 30, 2002, 
it was a claim to reopen because there was a prior final 
disallowance of this claim, as discussed above.  Once that 
prior decision became final, any claim filed thereafter was 
necessarily a claim to reopen.  

The assigned effective date of August 30, 2002, is the date 
of receipt of the veteran's claim to reopen.  There is no 
indication in the file, or any allegation from the veteran, 
that any claim was filed between the denial for service 
connection in December 1987 and the reopened claim of service 
connection in August 30, 2002.  

An effective date earlier than August 30, 2002, for the award 
of service connection for hearing loss and tinnitus is not 
warranted in this case under VA regulations governing 
effective dates for awards based on an original claim for 
service connection or a reopened claim.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) and (ii), and 
(r).  The mere fact that the veteran had previously submitted 
a claim, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application.  Washington v. Gober, 10 Vet. App. 391, 393 
(1997).  As such, there is simply no legal basis for an 
effective date earlier than August 30, 2002, for the award of 
service connection for hearing loss and tinnitus.  The Board 
must conclude, therefore, that the earliest possible 
effective date for service connection for hearing loss and 
tinnitus is the date of his claim to reopen-August 30, 2002.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  


ORDER

Service connection for recurrent back strain is denied.  

Service connection for a pulmonary disorder due to asbestos 
exposure is denied.  

Entitlement to an effective date earlier than August 30, 
2002, for the award of service connection for hearing loss 
and tinnitus is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


